Title: To George Washington from John Hancock, 29 July 1776
From: Hancock, John
To: Washington, George



Sir
Philada July 29th 1776

I have been honour’d with your favrs of 22d 25th & 27th Inst.—I hope by to morrow’s Post to Transmitt you Answers to the whole of your Letters which are yet unanswer’d—The exceeding warm Season, & the constant Attention of Congress to

Business the last week, induc’d Congress to Adjourn from Friday Eveng to this morning, I shall directly lay yor Letters before them, & request their immediate Attention to them.
Congress having Indulg’d me to make a Demand of Money from Mr Brimer who I Judge to be with Mr Howe on Staten Island, I have Sent the Bill to Mr Palfrey & desir’d him to apply to you, & I Request you will please to suffer him to Conduct this matter for me. I have the honor to be with much Esteem, Sir Your very hume servt

John Hancock Presidt

